Motion for an enlargement of time granted insofar as to extend plaintiff-respondent-appellant’s time to perfect his cross appeal for the November 1962 Term of this court in compliance with conditions of the order of this court entered on September 20, 1962, and on the further condition that plaintiff-respondent-appellant files his appellant’s points and notice of argument on or before October 10, 1962. If the plaintiff-respondent-appellant fails to comply with the conditions imposed, the defendant-appellant-respondent may enter an order dismissing the cross appeal without notice to the plaintiff-respondent-appellant. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.